Exhibit 10

 

Compensation of Named Executive Officers.

 

Compensation levels for our Named Executive Officers are approved by the
independent members of our Board of Directors. Our Named Executive Officers
participate in our Executive Officer Cash Profit Sharing Plan, which is designed
to reward them with quarterly cash bonuses based on operating profit for their
respective profit centers less a return on assets, as established by our Board
of Directors. For this purpose, we generally define operating profit as:

 

Income from operations (of Simpson Manufacturing Co., Inc. or relevant
subsidiary)

 

Plus:       Stock compensation charges

Certain bonuses and commissions

Salaried pension contributions

Self-insured workers’ compensation costs

 

Equals:   operating profit

 

Once we determine the operating profit, we subtract qualifying level based on a
specified return on assets (also as established by our Board of Directors) to
determine the pool of profit available to our participating employees. We
generally determine the return on assets as follows:

 

Average assets, net of specified liabilities, for the 3 months ended on the last
day of the month prior to the end of the quarter

 

Less:       Cash

Real estate

Goodwill and indefinite lived intangible assets

Self-Insured workers’ compensation reserves

 

Multiplied by:       Specified return percentage for company or subsidiary

 

Equals:                    Qualifying level

 

Based on our operating profit for each of the 4 quarters of 2008, our officers
may receive a payout, with the approval of the Compensation Committee of our
Board of Directors, after our quarterly earnings are announced to the public. If
the operating profit is lower or higher than the targeted operating profit, the
payout will be correspondingly lower or higher, but we generally do not make any
payment when the operating profit is less than the qualifying level.

 

In February 2008, we reported the 2008 operating profit goals, qualifying levels
and targeted payouts for each of the Named Executive Officers, as follows:

 

 

 

Operating

 

Qualifying

 

Targeted

 

 

 

Profit Goal

 

Level

 

Payout

 

 

 

 

 

 

 

 

 

Thomas J Fitzmyers

 

$

162,509,000

 

$

95,586,000

 

$

1,213,000

 

 

 

 

 

 

 

 

 

Barclay Simpson

 

162,509,000

 

95,586,000

 

348,000

 

 

 

 

 

 

 

 

 

Phillip Terry Kingsfather

 

161,852,000

 

88,392,000

 

650,000

 

 

 

 

 

 

 

 

 

Michael J. Herbert

 

162,509,000

 

95,586,000

 

526,000

 

 

 

 

 

 

 

 

 

Stephen P. Eberhard

 

657,000

 

7,194,000

 

—

 

 

--------------------------------------------------------------------------------


 

On April 23, 2008, the Compensation Committee revised the qualifying levels and
targeted payouts for the Named Executive Officers to eliminate the effect of
goodwill and indefinite lived intangible assets associated with acquisitions, as
follows:

 

 

 

Operating

 

Qualifying

 

Targeted

 

 

 

Profit Goal

 

Level

 

Payout

 

 

 

 

 

 

 

 

 

Thomas J Fitzmyers

 

$

162,509,000

 

$

85,348,000

 

$

1,366,000

 

 

 

 

 

 

 

 

 

Barclay Simpson

 

162,509,000

 

85,348,000

 

392,000

 

 

 

 

 

 

 

 

 

Phillip Terry Kingsfather

 

161,852,000

 

78,154,000

 

730,000

 

 

 

 

 

 

 

 

 

Michael J. Herbert

 

162,509,000

 

85,348,000

 

589,000

 

 

 

 

 

 

 

 

 

Stephen P. Eberhard

 

657,000

 

7,194,000

 

—

 

 

We use these parameters only to provide incentive to our officers and employees
who participate in our Executive Officer Cash Profit Sharing Plan and our Cash
Profit Sharing Plan.  You should not draw any inference whatsoever from these
parameters about our future financial performance.  You should not take these
parameters as projections or guidance of any kind.

 

Goals related to whether we grant stock options under our 1994 Stock Option Plan
to our Named Executive Officers were not affected by this change.

 

--------------------------------------------------------------------------------